Citation Nr: 0619439	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-32 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the forfeiture of Department of Veterans Affairs 
benefits under the provisions of 38 U.S.C.A. § 6104(a) was 
proper.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel











INTRODUCTION

The veteran's service record reflects that he was in 
beleaguered status from December 14, 1941, to April 8, 1942; 
missing from April 9, 1942, to April 12, 1942, in prisoner-
of-war (POW) status from April 13, 1942, to September 24, 
1942; in No Casualty status from September 25, 1942, to 
August 14, 1945; and with the Regular Philippine Army from 
August 15, 1945, to November 5, 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 decision that the veteran had 
forfeited all rights, claims, and benefits to which he might 
otherwise be entitled under VA-administered laws.


FINDINGS OF FACT

1.  The veteran submitted VA Form 21-4169, received in June 
2002, in connection an application for VA benefits, denying 
membership in any pro-Japanese, pro-German or anti-American-
Filipino organization, including the Japanese Bureau of 
Constabulary, during the Japanese occupation, even though he 
later admitted, and VA records unequivocally disclosed, that 
he was a member of that organization.  In doing so, the 
veteran committed fraud in connection with his claim.

2.  The veteran's act of fraud causes him to forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except laws relating to insurance benefits).


CONCLUSION OF LAW

The statutory criteria for forfeiture of the veteran's 
rights, claims, and benefits under the laws administered by 
VA have been met beyond a reasonable doubt.  38 U.S.C.A. § 
6103 (West 2002); 38 C.F.R. §§ 3.901, 3.905 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the claim for VA benefits was received in 
December 2001.  In January 2002, VA sent correspondence 
notifying appellant of the information not previously 
provided to VA that was necessary to substantiate the claim 
prior to the initial adjudication.  Additionally, the 
proposed administrative decision in September 2003, as well 
as the final administrative decision in December 2003 were 
sent.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  The appellant has been 
provided a meaningful opportunity to participate effectively 
in the processing of the claim.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the claimant did 
not include all of the types of evidence necessary to 
establish the five elements.  However, this case is being 
denied based on forfeiture of VA benefits due to fraud.  
Despite any perceived inadequate notice, the Board finds no 
prejudice to the claimant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).  The other elements are moot in this case as the 
issue is revocation of forfeiture of VA benefits.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has satisfied both the notice and duty to assist 
provisions of the law.

The Board now turns to the merits of the claim.   Any person 
who knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by the Secretary, shall forfeit 
all rights, claims, and benefits under all laws administered 
by the Secretary (except laws relating to insurance 
benefits).  38 U.S.C.A. § 6103(a); 38 C.F.R. § 3.901(a).

"Fraud" is an act committed when a person knowingly makes or 
causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any laws administered 
by VA (except laws relating to insurance benefits).  
38 C.F.R. § 3.901(a).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-22, 
326-27 (2000).  Such a standard of proof is much higher than 
the typical claims adjudication standard.  The "beyond a 
reasonable doubt" standard is a higher standard of proof than 
the "clear and unmistakable evidence (obvious or manifest)" 
standard required to rebut the presumption of aggravation 
under 38 C.F.R. § 3.306(b) (2005) or the "clear and 
convincing evidence" standard set forth at 38 C.F.R. § 
3.343(c) (2005)  required to show actual employability in 
reducing a rating of 100 percent.  Trilles, 13 Vet. App. at 
327.

VA must determine whether the evidence establishes beyond a 
reasonable doubt that the appellant knowingly made or caused 
to be made false or fraudulent statements concerning a claim 
for benefits.  The determination of whether the appellant 
knowingly submitted false or fraudulent evidence to VA is a 
question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 
(1997).

As a preliminary matter, the Board notes that forfeiture will 
not be declared until an individual has been notified by VA 
of the right to present a defense and notice of the specific 
charges, a detailed statement of the evidence supporting the 
charges, citation and discussion of the applicable statute, 
the right to submit a statement or evidence within 60 days 
either to rebut or explain, and the right to a hearing within 
60 days. 38 C.F.R. § 3.905(b).  In this case, the record 
indicates that VA followed all procedural notification 
requirements.  See also VA Adjudication Procedure Manual, 
M21- 1, Part IV, Ch. 36 (Apr. 3, 1992), and Change 135 (Apr. 
6, 2001), and Change 147 (Nov. 5, 2001), and Change 192 (Feb. 
26, 2004).

The burden of proof is upon VA to show that forfeiture is 
supported by the evidence beyond a reasonable doubt.  Trilles 
v. West, 13 Vet. App. 314 (2000).

Following receipt of the appellant's claim, and development 
of medical evidence, the RO issued a rating decision in 
November 2002 granting service connection for hypertensive 
cardiovascular disease, rated as 60 percent disabling, and 
peripheral neuropathy, right upper, left upper, right lower 
and left lower extremities, each rated as 10 percent 
disabling.  The combined rating was 80 percent, and a total 
rating based on individual unemployability (TDIU) was also 
awarded, all effective from October 2001.  

In connection with those claims, in June 2002, the veteran 
signed VA Form 21-4169, Supplement to VA Forms 21-525, 21-
534, and 21-535 (For Philippine Claims).  In that form, he 
completed Part II, which is titled "ACTIVITIES OF CLAIMANT 
DURING JAPANESE OCCUPATION"  In that section, he denied 
membership in any pro-Japanese, pro-German or anti-American-
Filipino organization, including the Japanese Bureau of 
Constabulary, during the Japanese occupation of the 
Philippines.  In the section where one could explain 
circumstances or reasons for joining any such organization, 
he replied, n/a (not applicable).  

However, according to records maintained by the National 
Personnel Records Center (NPRC), namely classified materials 
available in the Loyalty Department Unit of the Manila RO, 
the veteran was a member of the Japanese-sponsored Bureau of 
the Constabulary (BC) as a private assigned to the 2nd La 
Union Co. in San Fernando, La Union, as of April 15, 1944.  
The RO advised the veteran of this information in June 2003, 
and asked him for a detailed account of the circumstances 
surrounding his membership in the BC.  

In a document received at the RO in July 2003, the veteran 
admitted that he did enlist in the BC in order to escape 
being accosted, taken or persecuted by the Japanese Kempei 
Tai of Baguio City.  He noted his brother-in-law was wanted 
by these people, and his father and sister had been taken 
into custody by them.  He noted that he hoped, with his 
enlistment, to somehow protect his family.  He described his 
duties as closed order drills and guard duty and fatigue duty 
assignments in the camp.  He stated that he simply 
statutorily kept watch at his post.  He was never armed, and 
he was never associated with any patrols.  He claimed that he 
attempted to escape once, was given a pass, and did not 
return to the BC.  

In essence, this case hinges on the VA Form 21-4169 that the 
veteran signed in connection with his application for VA 
benefits.

The veteran candidly described his duties in the BC and the 
circumstances surrounding his enlistment after being 
confronted with documentary evidence of his membership in the 
BC.  However, the crucial issue in this matter is not the 
veteran's subsequent admission when faced with documentary 
evidence contrary to his statement.  Nor is the issue whether 
the veteran's specific actions with the BC were 
understandable and excusable under the period of Japanese 
occupation of the Philippines.  

Rather, the key issue is not in dispute: the veteran admits 
that he signed the VA Form 21-4169 in support of his 
application for VA benefits and that statements in that VA 
Form 21-4169 were false.

The Board is obligated to determine the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  38 U.S.C.A. § 7104(d) (West 2002); 
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  The Board has 
the authority to "discount the weight and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); see Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).

The veteran has altered his account of events during the 
course of this appeal.  At first, he stated he had no 
involvement with Japanese occupation forces.  The Board notes 
parenthetically that he had also previously denied any 
employment or other involvement with Japanese forces, in two 
Affidavits for Philippine Army Personnel 




executed in October 1945.  But over the course of the appeal, 
when confronted with official information of his membership 
in the BC, he recanted his previous story and admitted that, 
under duress, he felt enlisted in the BC.  The Board is left 
with the conclusion, beyond a reasonable doubt, that the 
veteran knowingly misrepresented his membership in the BC in 
connection with his claim for benefits filed in October 2001.  

The veteran argues against the forfeiture of his VA benefits 
on the ground that he did the best under the war-time 
circumstances, his participation was minimal and thus 
excusable, and that he was protecting his family.  However, 
the reason for forfeiture is not because the claimant was a 
member of the BC, it is because the claimant knowingly 
submitted false statements in his attempt to get VA benefits, 
and thus committed fraud.  In this regard, the Board notes 
that in a recent decision, the Court found that 38 U.S.C.A. 
§ 103(d) was not a basis to restore dependency and indemnity 
compensation (DIC) benefits in a case where a widow had 
forfeited her rights to VA benefits because she presented 
false statements to obtain DIC benefits.  The Court observed 
that appellant's benefits were forfeited as a result of her 
false statements and not because of her common law marriage 
to another man.  See Flores v. Nicholson, 19 Vet. App. 516 
(2006).

The Board concludes that the evidence shows beyond a 
reasonable doubt that the veteran knowingly signed a claim 
form that he knew was false.  Therefore, forfeiture of his VA 
benefits under 38 U.S.C.A. § 6103 was proper.

The Board is sympathetic to the veteran's plight and is 
mindful of his stressful circumstances during a period of 
war, but the Board is also bound by the conclusion beyond a 
reasonable doubt that the veteran committed fraud in 
connection with a claim.  To the extent that the veteran 
seeks equitable relief, the Board is without the authority to 
consider a claim for equitable relief, nor would the Board 
possess the jurisdiction to review any decision involving 
equitable relief in this matter.  See 38 



U.S.C.A. § 503 (West 2002); see Darrow v. Derwinski, 2 Vet. 
App. 303 (1992).


ORDER

The declaration of forfeiture against the veteran was proper 
under 38 U.S.C.A. § 6103(a), and the veteran's appeal is 
denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


